696 S.E.2d 697 (2010)
STATE of North Carolina
v.
Michael Burnette SINGLETON.
No. 51PA10.
Supreme Court of North Carolina.
April 14, 2010.
Robert W. Ewing, Jr., Clemmons, for Michael Burnette Singleton.
Hilary S. Peterson, Special Deputy Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 689 S.E.2d 562.

ORDER
Upon consideration of the petition filed on the 28th of January 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following *698 order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 14th of April 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).